 

™*"A6 243B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) oo bos 08 Pas

UNITED STATES DISTRICT COURT ui 1.9 2019
SOUTHERN DISTRICT OF CALIFORNIA

 

CUS Dok meme peepee ,
United States of America ~ JUDGMENT IN AS Cut ENINA: cAsiC
Vv. (For Offenses Committed Off oF After November 171987)
Bryan Velencia-Capia Case Number: 3:19-mj-22798

Robert E Boyce

Defendant's Attorney

REGISTRATION NO. 86275298.

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

[2 was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s)

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
-L] The defendant has been found not guilty on count(s) Oe
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody 0 of the United States Bureau of Prisons to be
imprisoned for a term of:

 

awd ~~"
C1 TIME SERVED : me IVE ¢ 5) days

El Assessment: $10 WAIVED & Fine: WAIVED |

1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

( Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, July 12, 2019

 

Date of Imposition of Sentence

Received ie ol re (. Ip past

 

DUSM HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE _

Clerk’s Office Copy | 3:19-mj-22798

 
